Citation Nr: 1759542	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-25 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of overpayment of Chapter 31 and pension benefits for a dependent spouse from December 1, 2006, to December 31, 2012, in the amount of $53,260.84, to include consideration of the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from November 1984 to August 1994.   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 Decision on Waiver of Indebtedness issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a July 2017 letter, the Veteran requested cancellation of his Board hearing, scheduled for August 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an overpayment waiver in the amount of $53,260.84, which is the combined amount of overpayment for two distinct benefits (Chapter 31 and pension) accrued over the combined overpayment period of December 1, 2006, to December 31, 2012.  See April 2013 Decision on Waiver of Indebtedness.

In determining whether a waiver of overpayment is appropriate, VA must first determine whether each overpayment was validly created; in the absence of a valid debt, no further inquiry is necessary.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); VAOPGCPREC 6-98.  If the debts are valid, VA must then determine whether fraud, misrepresentation, or bad faith played a role in its creation and, if not, whether collection of the debt would be against equity and good conscience.  See 38 U.S.C. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965; Ridings v. Brown, 6 Vet. App. 544 (1994).  However, the evidence of record is currently insufficient to decide the claim.  Specifically, the Board is unable to discern: (1) which portion of the combined debt is attributable to each benefit; and (2) on what basis the debt was incurred prior to the Veteran and his then-spouse's separation.

There is no evidence currently of record, such as an audit, that clearly identifies the amount of debt and attributable period of overpayment for each benefit separately.  An August 2008 Debt Management Center Referral identified an unspecified debt in the amount of $9,536.00.  A November 2008 SHARE Print Screen listed a balance of $5,560.00 for "[c]ompensation or [p]ension receivable" for the period from February 1, 2007, to November 30, 2007, due to a change in spouse status that was discovered in July 2008.  Then, a June 2012 SHARE Print Screen seemingly indicated that part of a Chapter 31 debt was being recouped from the Veteran's pension benefits.  Later, a December 2012 First Demand Letter indicated that the Veteran was overpaid $961.15 in education benefits, which would be recouped by withholding other benefits beginning in March 2013.  Then, a February 2013 First Demand Letter indicated that the Veteran was overpaid $53,260.84 in "[c]ompensation and [p]ension benefits," which would be recouped by withholding other benefits beginning in May 2013.  In the July 2013 VA Form 9, the Veteran contended that a previously waived $9,356.00 was erroneously added back into the combined overpayment amount.  Lastly, in the December 2013 Supplemental Statement of the Case, the AOJ wrote: "Review of your file shows that you have compensation claims pending at your local VA Regional Office, but you do not currently have a pension claim pending with the VA Pension Management Center[;] [i]f you have questions or information to submit regarding the creation of your debt and/or the amount of your debt you should contact them directly[;] [y]ou should understand that the only issue before the Milwaukee Committee on Waivers is your request for waiver, as we do not have jurisdiction over any other VA program."  As such, the Board is unclear exactly what amount of the combined debt is attributable exclusively to the Chapter 31 overpayment and exclusively to the pension benefit.  As this information crucial to the analysis of whether each debt was validly created and whether the Veteran's contention is accurate, clarification is required.  

Additionally, the evidence is unclear as to the basis of the overpayment prior to the Veteran and his then-spouse's separation.  In March 2012, the Veteran's estranged spouse reported that she had been separated from the Veteran for three years (implying separation around March 2009); in February 2013, the Veteran expounded that he separated from his then-spouse in November 2009, but that their divorce was not finalized until February 2013.  See March 2012 Report of General Information; February 2013 Statement.  The AOJ seemingly denied waiver of the combined debt of $53,260.84, for the combined period of December 1, 2006, to December 31, 2012, on the basis of the Veteran's failure to timely respond to an October 2012 request for more information about his then-spouse's status.  See April 2013 Decision on Waiver of Indebtedness; October 2012 Notification Letter; June 2013 Statement of the Case; December 2013 Supplemental Statement of the Case.  As information as to the beginning and end dates of each separate debt period is also crucial to the analysis of whether each debt was validly created, clarification is required. 

Accordingly, the case is REMANDED for the following action:

1.  Create an audit, or similar evidence, that clearly identifies the amount of debt and attributable period of overpayment for the Chapter 31 and pension benefits separately.  This evidence should encompass: 

(a)  how much of the combined debt ($53,260.84) is attributable exclusively to Chapter 31 overpayments; 

(b)  how much of the combined debt is attributable exclusively to pension overpayments; 

(c)  the beginning and end dates of the Chapter 31 debt period; and

(d)  the beginning and end dates of the pension debt period.  

See Remand body above for detailed discussion.

2.  Readjudicate the appeal.  If any benefit remains denied, then issue a Supplemental Statement of the case that clearly explains the bases for overpayment for the Chapter 31 and pension benefits separately.   

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2017).

